Citation Nr: 9904523	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for 
retinoschisis/retinitis pigmentosa with visual field loss.  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1997, the RO 
denied entitlement to service connection for 
retinoschisis/retinitis pigmentosa with visual field loss.  

In October 1998, the RO denied entitlement to service 
connection for bilateral visual field loss as secondary to 
service-connected PTSD, and entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  The veteran has perfected appeals of these 
decisions.  

The issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability is addressed in the remand portion of this 
decision.  


FINDING OF FACT

Retinoschisis/retinitis pigmentosa with visual field loss 
cannot satisfactorily be disassociated from trauma sustained 
to head during military service.


CONCLUSION OF LAW

Retinoschisis/retinitis pigmentosa with visual field loss was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991);  
38 C.F.R. § 3.303 (1998).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that no pertinent 
defects were noted on the report of the service entrance 
examination dated in August 1967.  An ophthalmology consult 
conducted in January 1970 was negative.  A second 
ophthalmologic examination was also conducted in January 
1970.  The veteran had complained of diplopia which he 
attributed to a head injury.  The impression from the 
examination was intermittent exophoria of a physiologic 
nature.  No abnormal diplopia was found on testing.  

The report of a VA examination conducted in June 1988 is of 
record.  Physical examination of the veteran's eyes found the 
gross visual field was normal.  The globes were intact 
without evidence of diplopia.  

In February 1989, the RO granted service connection for 
status post anterior wall removal for osteomyelitis of the 
frontal sinus secondary to previous facial trauma.  

The transcript of a RO hearing conducted in January 1991 is 
of record.  The veteran testified that he was tested by "two 
or three eye doctors" who could find nothing wrong with his 
vision.  He testified that after an operation on his face he 
could no longer see to the sides.  

The report of a VA eye examination conducted in June 1993 has 
been associated with the claims file.  The impression from 
the examination was that some diplopia was possible due to 
the head trauma the veteran experienced.  The examiner, 
however, suspected strong psychiatric overlay.  There was no 
objective evidence demonstrating that the veteran had night 
blindness.  

A VA nose and sinus examination was also conducted in June 
1993.  The veteran reported that he had been in a helicopter 
crash while serving in Vietnam in 1969.  He underwent surgery 
for reduction of facial fractures.  He also was operated on 
for a frontal abscess and osteomyelitis of the frontal bone.  
A frontal sinusectomy was conducted in 1986.  In 1988, the 
veteran underwent a methacrylate reconstruction of his 
frontal sinuses in 1988.  Since that time, the veteran 
reported that he experienced double vision, blurred vision 
and decreased vision at night.  

The examiner noted that in terms of the veteran's vision, he 
"did have a process which can cause at least diplopia" but 
the examiner also thought that the diplopia should have 
improved with the resolution of the osteomyelitis and frontal 
sinus infection in 1986.  The examiner further opined that 
"it is possible to think, because there was communication 
between the orbit and frontal sinus, that perhaps some of the 
methacrylate has caused the patient, if it entered 
intraorbitally, some aberration of ocular movement" although 
ocular motility was symmetric at the time of the examination.  

VA examination of the veteran's vision conducted in September 
1994 determined that the visual fields were normal.  

A treatment record dated in July 1995 from T. C., M.D. is of 
record.  The impression from the doctor's examination was 
"loss of depth perception long standing due to service 
connected injury."  The doctor also noted that examination 
of the visual fields revealed generalized contraction with 
enlarged blind spots which findings were "consistent with 
optic nerve disease and or higher visual pathway disease."  
The visual fields showed "moderate visual impairment."  

A VA outpatient treatment record dated in December 1996 has 
been associated with the claims file.  The veteran complained 
of poor peripheral vision and glare.  The impression from 
examination of the veteran's eyes was that retinoschisis was 
causing the visual field problems.  Retinitis pigmentosa 
could not be ruled out.  

A letter dated in February 1998 from J. W., M.D. is included 
in the claims file.  Examination of the visual fields 
revealed tubular constriction on confrontation.  It was the 
doctor's opinion that the veteran had functional visual field 
loss with no evidence of optic nerve dysfunction to correlate 
to the "dramatic field loss."  The doctor further opined 
that that the visual field loss was "on the basis of [the 
veteran's] posttraumatic stress disorder/psychiatric 
illness."  The doctor also reported that she could see "no 
evidence for traumatic etiology for [the veteran's] visual 
field loss."  

Associated with the claims file is a letter dated in February 
1998 from D. P. E., O.D.  It was noted that the veteran was 
complaining of a restricted visual field, poor night vision 
and difficulty reading without glasses.  Fluorescein 
angiography showed apparent buried optic nerve head Drusen in 
the left eye but this was within normal limits.  
Confrontation visual fields were "severely restricted" and 
estimated to be five to ten degrees bilaterally.  Static 
threshold visual fields testing showed five degree restricted 
fields bilaterally.   

The doctor opined that the veteran's loss of visual field was 
real.  It was noted that the veteran's visual field loss was 
long standing but there was an absence of visual field 
evaluations during previous ophthalmology examinations.  
"Subjectively, [the veteran] reports the loss [of visual 
field] having occurred since the accident while in military 
service in November 1969.  [T.C., M.D.] who examined [the 
veteran] on 7/31/95 attributed his long standing loss of 
depth perception due to service connected injury.  I have no 
evidence to suggest that isn't the case concerning his depth 
perception or his loss of peripheral visual field."

A January 1998 letter from C. W. A., M.D., included the 
notation that evaluation of a fluorescein showed an apparent 
buried optic nerve head drusen on the left but was otherwise 
within normal limits.  The veteran had a five degree field on 
the 240 point screening fields.  The doctor was unable to 
provide an etiology for the veteran's loss of visual field.  



A Report of Contact which was dated in July 1998 showed that 
the RO contacted J. W., M.D. requesting clarification of the 
doctor's opinion of the etiology of the veteran's loss of 
visual field.  The doctor reported that she could find no 
organic basis to account for the loss with findings that were 
inconsistent and appeared to be exaggerated.  The doctor 
further informed the RO she was not qualified to make a 
determination as to whether the veteran's loss of visual 
field was related to a service connected psychiatric 
condition.  She suggested a psychiatric examination should be 
conducted.  

J. W., M.D. wrote a letter the same day as the date of the 
Report of Contact.  She reported that the veteran's visual 
field loss was functional which meant that it was not on the 
basis of an anatomic or physiological problem.  The visual 
field loss was not on the basis of injury to the eyes, optic 
nerve or brain.  She further noted that the visual fields the 
veteran demonstrated were "not physiologically possible."  
When people had loss of visual like the veteran, " the most 
common cause was malingering or psychiatric disorder."  The 
veteran informed the doctor that he had PTSD.  The doctor 
associated the veteran's "non-physiological visual field 
loss with this posttraumatic stress disorder."  The doctor 
could not rule out malingering.  

A VA examination was conducted in August 1998.  The examiner 
noted that it was difficult to say with certainty what the 
etiology of the veteran's visual complaints were.  
Conversation symptoms were seen only rarely with PTSD.  The 
examiner reviewed the recent literature on PTSD and "could 
find no reference at all to the patient's complaining of 
visual problems or to having long term conversion-like 
symptoms resulting in perceived lack of vision."  The 
examiner opined that the veteran's complaints of visual 
difficulties were not the result of his PTSD.  He did not 
have enough information to either rule in or rule out 
malingering.  

The veteran submitted excerpts of medical treatises regarding 
eye disorders and the loss of visual fields.  None of the 
articles dealt specifically with the veteran.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Veterans Appeals (Court) noted that in light 
of the benefit of the doubt provisions of 38 U.S.C. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  The Board finds 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Initially, the Board notes that service connection has been 
previously granted for several disabilities which were 
secondary to facial trauma the veteran experienced during 
active duty including disfiguring facial scars, tender facial 
scars, headaches due to facial trauma and surgery, diplopia 
and sinusitis secondary to facial trauma.  

The evidence in support of the veteran's claim of entitlement 
to service connection for retinoschisis/retinitis pigmentosa 
with visual field loss as secondary to in-service facial 
trauma consists of the opinions included in the June 1993 
report of VA examination, the July 1995 treatment record from 
T. C., M.D., and the February 1998 opinion from D. P. E, O.D.  
All these records attribute, in varying degrees, visual 
problems including loss of visual field to the head trauma 
the veteran experienced during active duty.  

The evidence which cuts against the veteran's claim includes 
several opinions from J. W., M.D., to the effect that the 
loss of visual field was not due to any injury of the eyes, 
optic nerve or brain.  She attributed the loss of visual 
fields to the veteran's service-connected PTSD.  

The opinion from C. W. A., M.D., and the report of the August 
1998 VA examination were not probative of the issue either 
way.  These records did not provide an etiology for the 
visual problems.  Additionally, the excerpts of the medical 
treatises associated with the claims file are not probative 
of the issues on appeal as they do not link the veteran's 
loss of visual fields to his active duty facial trauma.  

On the basis of the above, the Board finds the evidence 
regarding the claim of entitlement to service connection for 
retinoschisis/retinitis with visual field loss as secondary 
to in-service sustained and service-connected facial trauma 
to be in relative equipoise.  In this regard, the veteran's 
eye disorder has been both related, on the basis of competent 
medical authority, to in-service service-connected facial or 
head trauma, as well as service-connected PTSD.  

In other words, the evidentiary is reasonably persuasive to 
permit the conclusion that the veteran's eye disorder is 
related to an incident of service origin.  As such upon 
application of 38 U.S.C. § 5107(b) and the Court's ruling in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Board finds 
that any reasonable doubt existing in this case should be 
resolved in the veteran's favor.  It is the opinion of the 
Board that the record supports a grant of service connection 
for retinoschisis/retinitis pigmentosa with visual field 
loss.  


ORDER

Entitlement to service connection for retinoschisis/retinitis 
pigmentosa with visual field loss is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  




In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  The Board has determined that service 
connection is warranted for retinoschisis/retinitis 
pigmentosa with visual field loss.  The Board notes that the 
veteran is also service-connected for PTSD, moderately 
disfiguring facial scars as secondary to facial trauma, 
tender facial scars as secondary to facial trauma, headaches 
due to facial trauma and surgery, diplopia and frontal 
sinusitis secondary to facial trauma.  

As service connection has been granted for the veteran's eye 
disability, a contemporaneous comprehensive examination to 
ascertain the current nature and extent of severity of this 
disorder must be conducted.  

The Board notes the last time the veteran's PTSD was 
evaluated by VA examination was in August 1998.  This 
examination included a global assessment of functioning (GAF) 
score of 40.  However, the examiner did not opine as to the 
impact of PTSD on the veteran's social and industrial 
functioning.  

The last time the veteran's headaches and facial scars were 
examined by VA examiners was in December 1996.  The Board 
finds such examination is too far removed from the present in 
order to accurately assess the symptomatology the veteran 
experiences from his service-connected facial scars and 
headaches.  

The last VA examination of the veteran's nose and sinuses was 
conducted in June 1983.  The Board finds a current 
examination is required in order to accurately assess the 
veteran's service-connected frontal sinusitis as secondary to 
facial trauma.  

Accordingly, this case is REMANDED for further development:

1.  The RO should contact the veteran and 
request that he identify the names, places 
and approximate dates of treatment for all 
medical health care providers, VA and non-VA, 
inpatient and outpatient, who have recently 
him for his service-connected disabilities.  
After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the RO 
should secure all outstanding VA treatment 
records.

2.  The RO should arrange for VA 
examination of the veteran by a 
psychiatrist for the purpose of 
ascertaining the nature and extent of 
severity of his PTSD.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior to and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies should 
be conducted.  The examiner must express 
an opinion as to the impact of the 
appellant's service-connected PTSD on his 
ability to obtain and retain 
substantially gainful employment.  The 
examiner must assign a global assessment 
of functioning score and explain the 
score.  The examiner must opine as to 
whether PTSD per se has, or in 
combination with the veteran's service-
connected disabilities, rendered him 
unable to perform substantially gainful 
work.  Any opinions expressed must be 
accompanied by a complete rationale.


3.  The RO should arrange for a VA 
general medical examination and any 
further indicated examinations of the 
veteran for the purpose of ascertaining 
the nature and extent of severity of his 
service-connected disfiguring facial 
scars, tender facial scars, sinusitis and 
headaches due to facial trauma and 
surgery.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  Any further indicated special 
studies should be conducted.  

The examiner(s) must express an opinion 
as to the impact of the appellant's 
service-connected disabilities on his 
ability to obtain and retain 
substantially gainful employment.  A 
specific opinion must be expressed as to 
whether service-connected disabilities in 
the aggregate have rendered the veteran 
unemployable.  Any opinions expressed 
must be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA 
ophthalmologic examination of the veteran 
for the purpose of ascertaining the 
nature and extent of severity of his 
service-connected diplopia and 
retinoschisis/retinitis pigmentosa with 
visual field loss.  




The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be conducted.  

The examiner must express an opinion as 
to the impact of the appellant's service-
connected eye disabilities on his ability 
to obtain and retain substantially 
gainful employment.  The examiner must 
specifically opine as to whether the 
veteran has been rendered unemployable 
due to his service-connected 
disabilities.  Any opinions expressed 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to a total disability rating 
for compensation purposes on the basis of 
individual unemployability.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

